YELVERTON, Judge.
MOTION TO DISMISS
The appellee, Alton R. Hairr, moves to dismiss the appeal of appellant, the State of Louisiana through the Department of Health and Human Resources, on the grounds that the appeal is premature. We disagree and deny the motion.
This appeal is being taken from an oral judgment which was rendered on April 18, 1988. Immediately after the rendition of the judgment, appellant made an oral motion for appeal which was granted by the trial court. However, the judgment was not reduced to writing and signed by the trial court until April 26, 1988.
Appellee argues that since appeals can only be taken from signed judgments under La.Code Civ.Proc. Art. 1911, this appeal must be dismissed. While this article does require that the judgment be signed before an appeal is taken, the courts have held that where the judgment is signed after motioning for an appeal, the defect is cured, and the appeal is maintained. Overmier v. Traylor, 475 So.2d 1094 (La.1985), and Louviere v. Hartford Insurance Co., 514 So.2d 479 (La.App. 3rd Cir.1987). Since the judgment has now been signed in the instant case, appellee’s motion to dismiss is hereby denied at appellee’s cost.
MOTION DENIED.